Robert H. Dudley, Justice. The appellee is charged by one information with committing three felonies. The trial judge granted a pretrial motion to suppress evidence on one of the charges, theft by receiving. The State brings this interlocutory appeal pursuant to Ark. R. Crim. P. 16.2 (d) and 36.10, Ark. Stat. Ann. Vol. 4A (Repl. 1977 and Supp. 1979). The pretrial hearings were conducted in two parts. The first part, on September 10, 1980, developed the following scenario: About 4:10 a.m. on April 26, 1980, a state trooper saw a I960 Chevrolet pickup truck with no license plate. The trooper stopped the truck and found that, in addition to no car license, appellee had no driver’s license. In fact, he had no identification whatsoever. Later he claimed that he left his billfold at his garage. The trooper asked appellee to walk to the police car so that a vehicle license check could be run through a computer by using the police radio. The trooper knew the pickup was a I960 model, but appellee told him it was a 1964 model. While walking back to the police car the trooper noticed a tiller sticking out of the tarpaulin which covered most of the bed of the pickup, and next to the tiller he saw a box with a Magic Mart tag on it. Appellee volunteered that he had purchased the items at a Magic Mart store and he was taking them home. He had no sales slip. They then walked back to appellee’s car, and because there was no license plate on the pickup, the officer opened the door to see if the truck had an inspection sticker. There was no inspection sticker, and in plain view was a pair of bolt cutters. While waiting on the radio report, the trooper asked if appellee cared if he looked at the other items under the tarpaulin. Appellee replied, “No, go ahead.” About that time the trooper received a radio message that appellee had no vehicle license. The trooper then radioed for a city policeman to investigate, and wrote out three traffic tickets, one for having no car license, one for having no driver’s license and one for having no inspection sticker. The trooper did not arrest the appellee for the offenses now before us, but left him with the city policeman. With this proof the first hearing ended and the learned judge ruled, “The Court finds that the tiller was seen in plain view, that the box was seen with the Magic Mart name on it; that the defendant gave permission for the officer to look in the box; that the bolt cutters were in plain view.” Further, “I find any statement the defendant made was voluntary.” The second part of the hearing was the testimony of the city policeman. He stated that he received the trooper’s radio message to investigate at 4:10 to 4:12 a.m. and was at the scene by 4:15. The tiller and the Magic Mart boxes were in plain view. He could see that the I.B.M. cards on the Magic Mart boxes were not torn in half, the customary practice when sales are made in stores like Magic Mart. Within 5 to 10 minutes of his arrival, the city policeman placed appellee under arrest. Appellee then volunteered that he had purchased all the items in the pickup truck for $329 00, which the officer could see was a monetary impossibility. Appellee then said that he had been at his garage all night. The officer knew this was not true, as he had checked the garage twice that night and no one was there. It took about an hour more before a Magic Mart manager could be awakened, get dressed, come to the scene and determine from which Magic Mart the items were stolen. It was not until after the manager stated the goods had not been sold in the regular course of business that appellee was taken to the police station. After this testimony the motion to suppress the evidence was granted. The basis for the suppression was because the police had held the appellee for longer than 15 minutes in violation of Ark. Stat. Ann. § 43-429 (Repl. 1977), our search and frisk statute. The trooper was justified in stopping the appellee for not having a valid vehicle license. Enzor v. State, 262 Ark. 545, at 548, 559 S.W. 2d 148 (1977); United States v. Cortez, — U.S —, 101 S. Ct. 690 (1981). He only issued traffic citations and did not formally arrest the defendant. The city policeman made the arrest on the charge now before us, and it is his knowledge that gives or denies probable cause. The policeman received the trooper’s radio message at 4:10 to 4:12 a.m. and was on the scene by 4:15. Within 5 to 10 minutes of his arrival, he placed appellee under arrest. The determination of probable cause must be made as of the time of arrest. At that time the policeman knew the time of morning, that the appellee had no vehicle license, no driver’s license, no vehicle inspection sticker and no identification whatsoever. In plain view were bolt cutters and the new Magic Mart merchandise which had I.B.M. cards not torn in half. From prior police work he knew that similar stores tear these cards in half when merchandise is sold. The trooper had told him of the other items under the tarpaulin. Based upon the totality of these circumstances, we hold that the policeman had probable cause to arrest the appellee. The policeman had a particularized and objective basis for suspecting the appellee of having stolen property in his possession. A part of the evidence was in plain view. In Kelley v. State, 261 Ark. 31, at 36, 545 S.W. 2d 919 (1977), we explained the rationale of the plain view doctrine. The observation of evidence in plain view is not a search, or to say the least, not an unreasonable one. A resulting seizure is not the result of an unreasonable search. Looking at what is in plain view or not concealed is not a search, as prying into hidden places would be. See, Gerard v. State, 237 Ark. 287, 372 S.W. 2d 635. Detaining appellee at the scene after his arrest, rather than in jail, was reasonable under the circumstances. The only testimony before us on this subject is that of the policeman. He testified that he arrested appellee within 15 minutes and stayed at the scene to wait on the Magic Mart manager. Understandably, it takes some time at 4:15 a.m. to find the store manager, awaken him, wait for him to dress, and allow sufficient time for him to drive to the scene to identify the goods. The trial judge relied on the 15-minute time limit, the search and frisk statute, Ark. Stat. Ann. § 43-429- The search and frisk statute is not a limitation on our statutory and common law provisions concerning arrest, plain view or search and seizure. Rather, it is in addition to them. A subsequent section of the search and frisk act, Ark. Stat. Ann. § 43-435 provides: Stop and search distinct from right to arrest — Grounds to reasonably suspect — (a) The right to stop provided in the new law [§§ 43-429 — 43-436] in no way changes the previously existing authority of an officer to make an arrest without an arrest warrant. The new rights to stop and to search, as defined in the new law, are separate and distinct from the established right to arrest, as provided by existing law, and to make a complete search incident to such arrest. We find the arrest and the seizure valid. Reversed and remanded. Adkisson, C.J., not participating. Purtle, J., dissents.